EXHIBIT D JOINT FILING STATEMENT I, the undersigned, hereby express my agreement that the attached Schedule 13D (and any amendments thereto) relating to the Common Stock of Baxano Surgical, Inc. is filed on behalf of each of the undersigned. Dated: June 10, 2013 PROSPECT VENTURE PARTNERS III, L.P. By: Prospect Management Co. III, L.L.C. Its: General Partner By: /s/ Russell C. Hirsch Name: Russell C. Hirsch Title: Managing Director PROSPECT MANAGEMENT CO. III, L.L.C. By: /s/ Russell C. Hirsch Name: Russell C. Hirsch Title: Managing Director /s/ David Schnell David Schnell /s/ Russell C. Hirsch Russell C. Hirsch
